Title: Alexander Colden to James Parker, 28 July 1755
From: Colden, Alexander
To: Parker, James



Mr. Parker
NY July 28th 1755
By the Phi: Post received the Inclosed from Mr. Franklin which he desired me to forward to you and to desire you to forward it imediately by this post to Mr. Chew requesting him to forward it to Mr. Franklin at Boston. He writes “the Substance of the letter may be printed but not entire as we have not the Governors leave to whom it was directed. At least the Governors and writters Name should be omitted.” Our Governor has given the Printers here orders not to print any thing about General Braddocks Defeat and It would be wrong it should be printed any where on the Continent for some time least the News reach our Indians and Army above which may be of bad Consequence. I am Sir Your humble Servant
Alexr Colden


Sir I have had but just Time to read the Inclosed and then send it to you as orderd
J Parker


Dear Sir
I can only send this after the post. I am almost Destracted. Yours
J Chew

 Addressed: To / Mr James Parker / at / New Haven / to be forwarded to Mr Chew, to be / forwarded to Boston
Endorsed: July 28. 1755 General Letter from the Post Offices respecting Genll. Braddocks Defeat Not to be Entered